Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 11/4/2021 has been entered. Claims 1-9 and 11-38 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07/08/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, 12-15, 19-20, 24, 26-27, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,549,580 to Diaz. 
Regarding claim 1, Diaz discloses a flexible catheter (Fig. 1), comprising: 
a longitudinal catheter body (catheter body 10) extending from a proximal end to a distal end (see Fig. 1); and 
a flexible catheter tip (flexible tip 20) located at said distal end of said catheter body (catheter body 10), said flexible catheter tip (flexible tip 20) comprising: 

a jacket (distal portion/leg of balloon 13 forms a jacket as claimed) partially covering said spring element (coil spring 21) (see Fig. 2), wherein a proximal length of said spring element (coil spring 21) is covered with said jacket (a proximal length of spring coil 21 is covered by the distal portion of balloon 13), said jacket (distal portion/leg of balloon 13) covering the proximal length but not a distal length of said spring element (coil spring 21)(shown in Fig. 2), and wherein the proximal length of the spring element (coil spring 21) includes spaced coils (see Fig. 2).
Regarding claim 3, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the jacket (distal portion/leg of balloon 13) embeds the spring element (spring coil 21) (the distal portion/leg of balloon 13 is made of a heat fusible material and is heated to fusibly seal the proximal end of spring coil 21 to the distal portion/leg of balloon 13; col. 5, lines 46-51).
Regarding claim 7, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the jacket (distal portion/leg of balloon 13) partially embeds the spring element (spring coil 21) (Fig. 2), said jacket (distal portion/leg of balloon 13) embedding a proximal length of the spring element (spring coil 21) (see Fig. 2 and col. 5, lines 46-51).
Regarding claim 8, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the jacket (distal portion/leg of balloon 13) is a flexible polymer material (thermoplastic material; col. 5, lines 6-10).
Regarding claim 12, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the spring element (spring coil 21) does not extend to a distal edge of the flexible catheter tip (flexible tip 20) (another element, distal tip 22, forms the distal edge of the flexible catheter, see Fig. 2).
Regarding claim 13,
 Regarding claim 14, Diaz discloses the claimed invention as discussed above concerning claim 13, and Diaz further discloses that the distal structure (distal tip 22) extends to a distal edge of the flexible catheter tip (flexible tip 20) and is a distal-most end of the flexible catheter tip (flexible tip 20) (see Fig. 2).
Regarding claim 15, Diaz discloses the claimed invention as discussed above concerning claim 14, and Diaz further discloses that the distal structure (distal tip 22) is configured to provide radial rigidity to the distal-most end of the flexible catheter tip (flexible tip 20) (distal tip 22 is described as being welded, soldered, brazed or otherwise formed onto the distal portion of spring coil 21, and connections such as these would result in providing radial rigidity to the distal most end of the flexible catheter tip, as the distal end of the spring coil would be soldered/welded/brazed to the distal tip, and thus could not move in a radial direction; see col. 5, lines 13-15).
Regarding claim 19, Diaz discloses the claimed invention as discussed above concerning claim 14, and Diaz further discloses that the distal structure (distal tip 22) tapers distally towards the distal edge of the flexible catheter tip (flexible tip 20) (distal tip 22 has a hemispherical shape, and thus a taper towards the distal edge) (see Fig. 2).
Regarding claim 20, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the spring element (spring coil 21) is an extension spring (spring coil 21 provides an extension beyond the distal end of balloon 13, thus the spring element/spring coil 21 is an extension spring as claimed).
Regarding claim 24, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the jacket (distal portion/leg of balloon 13) comprises a mediating portion )inflatable portion of balloon 13) located proximal of the proximal end of said spring element (spring coil 21) (see Fig. 2).
Regarding claim 26,
Regarding claim 27, Diaz discloses the claimed invention as discussed above concerning claim 26, and Diaz further discloses that the spring element (spring coil 21) abuts the distal end of the inflatable balloon (balloon 13) (see Fig. 2).
Regarding claim 30, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the jacket (distal portion/leg of balloon 13) extends proximally beyond the proximal end of said spring element (spring coil 21) (see Fig. 2).
Regarding claim 32, Diaz discloses the claimed invention as discussed above concerning claim 1, and Diaz further discloses that the jacket (distal portion/leg of balloon 13) extends about a circumference of said spring element (spring coil 21) (see Fig. 2 and col. 5, lines 46-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in further view of U.S. Publication No. 2003/0195490 to Boatman et al.
Regarding claim 9, Diaz discloses the claimed invention as discussed above concerning claim 8, but Diaz does not expressly state that the flexible polymer material is selected from the group consisting of: polyurethane, a block co-polymer, and PEBAX. However, Diaz does disclose that the jacket (distal portion/leg of balloon 13) is a flexible polymer material (thermoplastic material; col. 5, lines 6-10) and further indicates that the flexible polymer material is nylon (col. 5, lines 6-13).
Boatman et al. teaches a balloon catheter (Fig. 1), wherein the balloon element is made from a nylon block copolymer (paragraph 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the nylon balloon of the device of Diaz to be made from a nylon block copolymer, as taught by Boatman et al. since Boatman et al. teaches that this is a known formulation of .

Claims 21-22 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in further view of U.S. Publication No. 2004/0082879 to Klint.
Regarding claim 21, Diaz discloses the claimed invention as discussed above concerning claim 1, but Diaz does not expressly state that the spring element has an outer diameter that tapers distally at a first rate, and an inner luminal diameter that tapers distally at a second rate, said second rate being different from said first rate.
Klint teaches a spring element (body portion 3) of a catheter (Fig. 1a) that tapers distally in order for the catheter to obtain a gradually increasing transverse flexibility and a higher softness, but column strength and torque are nevertheless surprisingly transferred to the distal end (Fig. 8) (and see paragraph 58). Klint further teaches that the spring element (body portion 3) has an outer diameter that tapers distally at a first rate, and an inner luminal diameter that tapers distally at a second rate, and that the second rate is different from the first rate (Fig. 8, and see also Figs. 5 and 30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the spring element of the device of Diaz to include a distal taper, as taught by Klint, in order to produce a catheter that obtains a gradually increasing transverse flexibility and a higher softness, but column strength and torque are nevertheless surprisingly transferred to the distal end (paragraph 58 of Klint).
The modified device of Diaz and Klint will hereinafter be referred to as the modified device of Diaz and Klint. 
Regarding claim 22, the modified device of Diaz and Klint teaches the claimed invention as discussed above concerning claim 21, and Klint further teaches that the inner luminal diameter is substantially constant (see Fig. 8 and paragraphs 29 and 56).
Regarding claim 35, the modified device of Diaz and Klint teaches the claimed invention as discussed above concerning claim 21, and Klint further teaches that the spring element (coil) is a wire coil (paragraph 52 describes the body portion 3 as a coiled wire), and wherein the wire coil has a decreasing 
Regarding claim 36, the modified device of Diaz and Klint teaches the claimed invention as discussed above concerning claim 35, and Klint further teaches that the wire coil comprises a first cross-sectional diameter of 0.1 mm at the proximal end of the spring element, and a second cross-sectional diameter of 0.05 mm at the distal end of the spring element (paragraph 52 teaches that the diameter d of the wire is typically in the range of 0.03 to 0.75 mm, which includes the claimed range of a first cross-sectional diameter of 0.1 mm at the proximal end of the spring element, and a second cross-sectional diameter of 0.05 mm at the distal end of the spring element). 
While Klint does not expressly state that the first cross-sectional diameter is 0.1 mm at the proximal end of the spring element, and the second cross-sectional diameter is 0.05 mm at the distal end of the spring element, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to make the spring element have a first cross-sectional diameter of 0.1 mm at the proximal end of the spring element, and a second cross-sectional diameter of 0.05 mm at the distal end of the spring element, since Klint expressly teaches these diameters for the wire of the spring element (paragraph 52 of Klint) and since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Furthermore, it would have been an obvious matter of design choice to modify the modified device of Diaz and Klint since Applicant has not disclosed that having the claimed dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the claimed dimensions, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 37, the modified device of Diaz and Klint teaches the claimed invention as discussed above concerning claim 35, and Klint further teaches that the decreasing cross-sectional diameter of the wire coil decreases by 30-70% between the proximal end of the spring element and the 
While Klint does not expressly state that the decreasing cross-sectional diameter of the wire coil decreases by 30-70% between the proximal end of the spring element and the distal end of the spring element, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to decrease the cross-sectional diameter of the wire coil by 30-70% between the proximal end of the spring element and the distal end of the spring element, since Klint expressly teaches this reduction in diameter for the wire of the spring element (paragraph 52 of Klint) and since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Furthermore, it would have been an obvious matter of design choice to modify the modified device of Diaz and Klint since Applicant has not disclosed that having the claimed dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the claimed dimensions, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in further view of U.S. Publication No. 2006/0178653 to Shimogami et al.
Regarding claim 21, Diaz discloses the claimed invention as discussed above concerning claim 1, but Diaz does not expressly state that the spring element has an outer diameter that tapers distally at a first rate, and an inner luminal diameter that tapers distally at a second rate, said second rate being different from said first rate.
Shimogami et al. teaches a spring element (coil 10) of a catheter (Fig. 3) that tapers distally (Fig. 5) (and see paragraph 19 and 96). Shimogami et al. further teaches that the spring element (coil 10) has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the spring element of the device of Diaz to include a distal taper, as taught by Shimogami et al., in order to produce a catheter tip-tapered part having an inner diameter and an outer diameter that both decrease toward its tip (paragraph 19 and 96 of Shimogami et al.).
The modified device of Diaz and Shimogami et al. will hereinafter be referred to as the modified device of Diaz and Shimogami et al. 
Regarding claim 23, the modified device of Diaz and Shimogami et al. teaches the claimed invention as discussed above concerning claim 21, and Shimogami et al. further teaches that the second rate is lower than the first rate (paragraph 96 teaches that the outer diameter tapers from 0.88 mm to approximately 0.7mm towards the distal end, while the inner diameter tapers from 0.64 mm to approximately 0.4mm towards the distal end. This makes the first rate, i.e., the outer diameter tapering rate, approximately 0.795, which is calculated by 0.7mm/0.88mm, and the second rate, i.e., the inner diameter tapering rate, approximately 0.625, which is calculated by 0.4mm/0.64mm. The second rate, i.e., the inner diameter tapering rate, is lower than the first rate, i.e., the outer diameter tapering rate).

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in further view of U.S. Publication No. 2003/0225434 to Glantz et al.
Regarding claim 33, Diaz discloses the claimed invention as discussed above concerning claim 1, but Diaz does not expressly state that a material of the spring element is selected from the group consisting of: stainless steel, cobalt chromium, and nitinolTM, and wherein a spring constant for the spring 
Glantz et al. teaches a flexible catheter tip (flexible distal tip 22) located at said distal end of said longitudinal catheter body (elongate body 26) (paragraph 20, and Fig. 2), said flexible catheter tip (flexible distal tip 22) including a spring element (flexible coil section 34) having a proximal end (end located at balloon 24) and a distal end (end located near/at distal-most end piece 32), and Glantz et al. further teaches that a material of the spring element is selected from the group consisting of: stainless steel, cobalt chromium, and nitinolTM (nitinol, paragraph 22). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to have modified the spring coil of the device of Diaz to be made from nitinol, as taught by Glantz et al. since Diaz expressly teaches that the spring coils is made of a radiopaque material (claims 9 and 18) and since Glantz et al. teaches that nitinol can be used to make distal tip spring coils for flexible catheters (paragraph 22) and since nitinol is a known radiopaque material. 
The modified device of Diaz in view of Glantz et al. will hereinafter be referred to as the modified device of Diaz and Glantz et al.
The modified device of Diaz and Glantz et al. does not expressly state that a spring constant for the spring element is in a range of 0.3 to 25 gF/mm.
However, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the modified device of Diaz and Glantz et al. to include spring constant for the spring element is in a range of 0.3 to 25 gF/mm since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., all springs have a spring constant), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Furthermore, it would have been an obvious matter of design choice to modify the device of Diaz and Glantz et al. to include a spring constant for the spring element is in a range of 0.3 to 25 gF/mm since Applicant has not disclosed that a spring constant for the spring element is in a range of 0.3 to 25 gF/mm solves any stated problem or is for any particular purpose and it appears that the device would perform 
Regarding claim 34, Diaz discloses the claimed invention as discussed above concerning claim 1, but Diaz does not expressly state that the spring element is a wire coil, and wherein a diameter of the wire coil is in a range of one of 0.025 to 0.3 mm and 0.06 to 0.2 mm.
Glantz et al. teaches a flexible catheter tip (flexible distal tip 22) located at said distal end of said longitudinal catheter body (elongate body 26) (paragraph 20, and Fig. 2), said flexible catheter tip (flexible distal tip 22) including a spring element (flexible coil section 34) having a proximal end (end located at balloon 24) and a distal end (end located near/at distal-most end piece 32), and Glantz et al. further teaches that the spring element (flexible coil section 34) is a wire coil (paragraph 22), and wherein a diameter of the wire coil is in a range of one of 0.025 to 0.3 mm (paragraph 27 discloses an outer diameter in the range of 0.010" (i.e., 0.254mm)-0.014” (i.e., 0.336mm), which falls within the claimed range) and 0.06 to 0.2 mm.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to have modified the spring coil of the device of Diaz to have the dimensions, as taught by Glantz et al. since Glantz et al. teaches that these dimensions are useful dimensions to allow access to relatively small vessels such as cerebral vessels or a number of different vessels of organs (paragraph 27 of Glantz et al.).

Allowable Subject Matter
Claims 2, 4-6, 11 and 28-29 are allowed. If dependent claims 16-18, 25, 31 and 38 were strictly dependent from claim 2, then these claims would be allowable (since claims 16-18, 25, 31 and 38 can depend from claim 2, the Examiner will indicate these claims as objected to as allowable on the Index of Claims form and the PTO-326 Office Action Summary form). 
Claims 16-18, 25, 31 and 38 (when dependent from claim 1) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) submitted 11/4/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783